DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The IDS, presented 06/14/2022, does not affect the previous allowability of the claims.
Claims 44-47 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not disclose or reasonably suggest, along with the other claim limitations, a method for detecting a defect in an insulating material to be measured by irradiating an x-ray to the insulating material, using an x-ray module, to induce a gas ionization of voids existing in the insulating material, and measuring a partial discharge generated in the insulating material, comprising: an x-ray output controlling operation of controlling an applied voltage and an applied current to an x-ray generating unit of the x-ray module; wherein the x- ray output controlling operation comprising: an applied voltage controlling operation of controlling the applied voltage; and an applied current controlling operation of controlling the applied current, comprising: namely, a cross-sectional area and thickness measuring operation of measuring a cross-sectional area and a thickness of the insulating material, based ona direction in which the x-ray is irradiated to the insulating material; wherein the x-ray output controlling operating of controlling an applied voltage and an applied current to the x-ray generating unit of the x-ray module depends on the cross-sectional area and the thickness of the insulating material; the applied voltage controlling operating of controlling the applied voltage depends on the thickness of the insulating material; and the applied current controlling operation of controlling the applied current depends on the cross-sectional area of the insulating material; wherein the applied voltage controlling operation comprises an operation of comparing a thickness of the insulating material with a preset reference thickness, setting the applied voltage as a preset high voltage, when the thickness of the insulating material is equal to or greater than the preset reference thickness, and setting the applied voltage as a preset medium level voltage, lower than the preset high voltage, or as a preset low voltage, lower than the preset medium level voltage, when a thickness of the insulating material is less than the preset reference thickness .
Claims 44-47 are allowable due to dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUGH MAUPIN/Primary Examiner, Art Unit 2884